— Order, Supreme Court, Bronx County (Edward M. Davidowitz, J.), entered June 22, 2004, unanimously affirmed, without costs.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur — Buckley, P.J., Mazzarelli, Friedman, Marlow and Sullivan, JJ. (See 4 Misc 3d 535.]